Citation Nr: 1027989	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-36 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar spine degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1948 to January 
1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from two rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg.  In a 
December 2007 rating decision, the RO granted service connection 
for lumbar spine DJD and assigned the disability a 10 percent 
disability rating, and in a May 2008 rating decision, the RO 
denied service connection for bilateral hearing loss and 
tinnitus.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's lumbar spine DJD is currently manifested by forward 
flexion to 70 degrees, extension to 20 degrees, and pain on 
motion and with repetitive movement.  





CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for lumbar spine DJD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a; Diagnostic Codes 
5010 and 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

For claims involving an initial rating assignment, as the case 
here, the Board is required to evaluate all the evidence of 
record reflecting the period of time between the effective date 
of the initial grant of service connection (here, November 2, 
2004) until the present.  This could result in "staged ratings" 
based upon the facts found during the period in question.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, 
the Board must consider whether there have been times since the 
effective date of the Veteran's award when his disabilities have 
been more severe than at others.  See again Fenderson, 
12 Vet. App. at 125-26. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. 
Court of Appeals for Veterans Claims (Court) held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim." 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Here, the RO initially granted service connection for the 
Veteran's lumbar spine disability in a December 2007 rating 
decision, and assigned it a disability rating of 10 percent under 
Diagnostic Codes 5010-5237 (arthritis due to trauma and 
lumbosacral or cervical strain).  38 C.F.R. § 4.71a.  The 
effective date of this rating is November 2, 2004.  The Veteran 
filed a notice of disagreement (NOD) in April 2008, contending 
that his lumbar spine DJD is worse than portrayed by the RO. 

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, under Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that  degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  

In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, as 
mentioned above, and 38 C.F.R. § 4.59 must be considered in 
assigning an evaluation for degenerative or traumatic arthritis 
under Diagnostic Codes 5003 and 5010.  Rating personnel must 
consider functional loss and clearly explain the impact of pain 
on the disability.  VAOPGCPREC 9-98.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion and 
warrants the minimum rating for a joint, even if there is no 
actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. 
App. 484, 488 (1991).

With any form of arthritis, painful motion is an important factor 
of disability.  The intent of the Rating Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be entitled 
to at least the minimum compensable rating for the joint.  
Special note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and active 
and passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

With regard to Diagnostic Code 5237, under VA's Rating Schedule, 
Diagnostic Codes 5235 to 5243 are to be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 10 percent rating is warranted with 
medical evidence of forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees, 
but not greater than 40 degrees; or combined range of motion of 
the thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees, but not greater than 335 degrees; 
or muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a.

A 20 percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or forward flexion of 
the cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted if the medical evidence shows 
forward flexion of the cervical spine limited to 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  Id.   

Higher ratings are assignable under diagnostic criteria for more 
severe symptoms shown.  Id.   

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees; extension is zero to 
30 degrees; left and right lateral flexion are zero to 30 
degrees; and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The combined normal range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of the spinal motion provided 
in this note are the maximum that can be used for calculation of 
the combined range of motion.  38 C.F.R. § 4.71a, The Spine, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2).  See also Plate V.

Here, a review of the evidence of record reveals no evidence of 
complaints of symptomatology or treatment for the lumbar spine in 
2003.  The Veteran complained of back pain in November 2004.  In 
January 2005, the Veteran was provided a VA examination.  At that 
time, he complained of a sharp low back pain that was constant; 
however, he reported no flare-ups.  There was no history of 
ankylosis or spondylitis.  The Veteran reported that he did not 
need any assistive device.  Examination was normal.  His gait was 
normal.  His back was nontender to palpation.  There were no 
spasms.  He had a range of motion of the lumbar spine of 90 
degrees in flexion, 30 degrees in extension, 30 degrees in 
lateral flexion bilaterally, and 30 degrees of lateral rotation.  
Straight leg raising was negative.  His lower extremity strength 
was normal, as were his sensation and reflexes.  

VA treatment records dated from July 2004 to August 2006 revealed 
no treatment for a lumbar spine disability.  An August 2007 VA 
treatment note revealed that the Veteran had reported falling 
while loading ammunition during service.  A November 2007 
magnetic resonance imaging (MRI) of the Veteran's lumbar spine 
revealed mild to moderate degenerative joint disease with 
degeneration, dehydration, and mild bulge of intervertebral discs 
in the entire lumbar spine.  There also was a superimposed, 
small, central focal disc herniation at L3-L4.  
Spondylolisthesis, compression fracture, or destructive bone 
change was not seen.  Discogenic change was present in the lumbar 
spine, worse at L4-L5.  In December 2007, the Veteran again 
complained of back pain.

An April 2008 private treatment record from Florida Joint 
Replacement and Sports Medicine Center revealed that the Veteran 
complained of chronic back pain.  He reported being hospitalized 
for 270 days one year because of back pain and discomfort.  The 
assessment was service-related significant back pain history, 
including 270 days in the hospital secondary to service-related 
back injury, now with persistent back pain and discomfort.  

VA treatment records dated in 2009 show that the Veteran 
complained of low back pain infrequently.  During a recent VA 
examination in August 2009, the Veteran complained of constant 
pain that increased in intensity with minimal movement.  He 
additionally reported fatigue, decreased motion, stiffness, 
weakness, and spasms.  Upon examination, only pain and tenderness 
were found, with no evidence of spasms, atrophy, guarding, or 
weakness.  There was no abnormal spinal curvature.  The Veteran 
had a range of motion of the thoracolumbar spine of 70 degrees in 
forward flexion, with pain at 50 degrees; 10 degrees in 
extension, with pain at 10 degrees; and 20 degrees in bilateral 
lateral flexion and rotation.  Forward flexion decreased to 50 
degrees with repetitive movements, with pain at 40.  Detailed 
motor and sensory examinations revealed normal results.  
Lasegue's sign was negative.  

A review of the evidence reveals that the preponderance of the 
evidence is against the assignment of an initial disability 
rating in excess of 10 percent for the Veteran's lumbar spine 
DJD.  Specifically, there is no evidence that forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or that 
there is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Accordingly, 
entitlement to an increased rating is denied.

Further, the Board is required to consider the effect of pain and 
weakness when rating a service-connected disability.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran's 
complaints of pain, weakness, fatigue, stiffness, and spasms have 
been considered and have been taken into account in the 
assignment of the 10 percent disability rating for his slight 
limitation of motion in the lumbar spine.  In this regard, VA 
treatment records and examinations revealed no evidence of 
fatigue, weakness, lack of endurance, spasms, stiffness, or 
incoordination, despite the Veteran's complaints.  Thus, any 
functional loss present is adequately represented in the 10 
percent rating currently assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  

The Board notes that, although there are other diagnostic codes 
for lumbar spine disabilities that provide disability ratings 
greater than 10 percent, they are not more appropriate because 
the facts of the case do not support their application.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 and 5236, 5238 to 5243.  In 
this regard, although the Veteran reported in 2008 to have been 
hospitalized for 270 days during one year due to his back pain 
and discomfort, there is no evidence to support this assertion.  
He also reported no hospitalization or bed rest during his August 
2009 VA examination.  Therefore, Diagnostic Code 5243 
(intervertebral disc syndrome) is also inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 10 
percent for lumbar spine DJD.  38 C.F.R. 
§ 4.3.   

Additionally, in exceptional cases where the schedular evaluation 
is found to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), 
the Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.

In the instant case, while the Veteran reported in 2008 that he 
was hospitalized in one year for 270 days due to his back 
disability, there is no objective evidence of record that 
indicates such hospitalization.  There is also no evidence of 
marked interference with employment caused by the service-
connected lumbar spine disability other than that contemplated 
within schedular standards.  There is no evidence that the 
service-connected lumbar spine disability presents an unusual or 
exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the Rating 
Schedule.  The Board finds that the lumbar spine disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1).  Therefore, the Board concludes that 
the question of an extra-schedular rating for the lumbar spine 
has not been raised, and need not be further herein addressed.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, upon reviewing the longitudinal record in this case, the 
Board finds that a staged rating is not warranted.  The appeal is 
denied.


Duty to Assist and Duty to Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA, and 
which information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2004 and October 2006.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Further, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, such as the case here with the 
Veteran's lumbar spine claim, the typical service connection 
claim has been more than substantiated; it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In such a case, the Veteran bears the 
burden of demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case.

In any event, the Veteran in this case does not contend, nor does 
the evidence show, that any notification deficiencies, either 
with respect to timing or content, have resulted in prejudice.  
The RO provided the Veteran with downstream Dingess and increased 
rating notices pertaining to the disability rating and effective 
date elements of his higher initial rating claim.  The Veteran 
was notified that his lumbar spine claim was awarded with an 
effective date of November 2004, and a 10 percent rating was 
assigned.  He was provided notice how to appeal that decision, 
and he did so.  He was provided a statement of the case (SOC) 
that advised him of the applicable law and criteria required for 
a higher rating.  The Veteran was provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, and he was assigned 
the date of the claim as an effective date, the earliest 
permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, any presumption of prejudice has 
been rebutted.  In any event, the Veteran has never alleged how 
any timing or content error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the content of 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

VA also has assisted the Veteran in obtaining evidence, to 
include affording the Veteran physical examinations, and 
obtaining medical opinions as to the etiology and severity of his 
lumbar spine disability.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the Veteran's claims file; the Veteran has not contended 
otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

An initial disability rating in excess of 10 percent for lumbar 
spine DJD is denied.


REMAND

Before addressing the merits of the claim for service connection 
for bilateral hearing loss and for tinnitus, the Board finds that 
additional development of the evidence is required.

In this case, another VA examination is necessary to determine 
the nature, extent, and etiology of the Veteran's bilateral 
hearing loss and tinnitus.  In this regard, in disability 
compensation (service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or aggravation 
of a disease or injury, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Veteran's military occupational specialty was Gunner's Mate, 
suggesting a likelihood that he was exposed to noise during 
service.  Here, a review of the Veteran's service treatment 
records reveal no treatment for, or a diagnosis of, hearing loss 
and/or tinnitus.  His separation examination dated in January 
1957 reveals that he was given a whisper voice test, on which he 
scored 15/15 for both ears.  He was provided a VA audiology 
examination in May 2008.  At the time, the VA examiner diagnosed 
the Veteran with bilateral hearing loss, with the left ear more 
severe than the right.  He opined that the Veteran's bilateral 
hearing loss and tinnitus are less likely than not related to his 
military service.  His rationale was that, during the Veteran's 
military service, there was no documented calibrated 
audiometrics; however, there was ample post-service occupational 
noise exposure that could account for the current noise-induced 
senorineural hearing loss, with the left ear being more severe 
than the right.  See VA examination report dated in May 2008.  
Based on this examination, the RO denied service connection for 
bilateral hearing loss and for tinnitus in a May 2008 rating 
decision, although it conceded that the Veteran was exposed to 
acoustic trauma due to his military occupational specialty (MOS) 
as a gunner's mate.

Since that time, the Veteran has submitted statements to counter 
the May 2008 VA examiner's rationale.  Initially, the Board notes 
that, during the May 2008 VA examination, the Veteran had 
reported wearing ear protection while working as a truck driver 
and at a factory after service.  Thus, it is unclear why the May 
2008 VA examiner indicated that the Veteran had ample 
occupational noise exposure that could account for his hearing 
loss.  

Further, the Veteran argues that his separation examination 
consisted of a whisper voice test, which is not a valid tool to 
measure high-frequency hearing loss.  He also has asserted that 
his hearing loss manifested during service, but that he did not 
get his hearing checked on a regular basis during this time, and 
that, with 12 children, he could neither afford nor have the 
opportunity for regular check-ups.  He also indicated that he had 
ringing in his ears during service, but was told that it was 
normal.  He additionally clarified that his employment at a 
factory was as a de-greasing machine worker, and that the de-
greasing machine had little to no noise.  He also indicated that, 
as a truck driver, he was in an enclosed cabin, and the most 
acoustic trauma to which he was exposed was the flow of traffic.  
See notice of disagreement dated in November 2008, VA Form 9 
dated in July 2009, and Informal Hearing Presentation dated in 
June 2010.  In this regard, as a layperson, the Veteran is 
competent to report continuity of symptomatology since service, 
and the amount of noise exposure he has experienced over time.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence 
should be taken into account in a claim for service connection.  
Thus, 
another VA examination is necessary for a nexus opinion that 
addresses the significance of the Veteran's assertions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Arrange for the veteran to undergo an 
appropriate VA examination by an appropriate 
specialist to determine the nature and extent 
of his hearing loss and tinnitus, if any, and 
if the Veteran is found to have current 
hearing loss and tinnitus, the etiology of 
the disabilities.  The claims file must be 
made available for review of his pertinent 
medical and other history.  

The examination should include any necessary 
diagnostic testing or evaluation, 
particularly an audiogram for both ears.  The 
results of the audiograms should be 
specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to indicate whether the 
Veteran has current hearing loss and/or 
tinnitus in either ear, and if so, whether 
the hearing loss and/or the tinnitus is at 
least as likely as not (50 percent or more 
probable) related to his military service.  
In providing this opinion, the examiner 
should address the significance, if any, of 
the Veteran's military occupational specialty 
as a gunner's mate during service, his 
assertions that he has experienced hearing 
loss and tinnitus since service, and his 
statements regarding his post-service 
occupational exposure to noise or the lack 
thereof.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

The Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim. 

2.  Readjudicate the Veteran's claim for 
service connection for bilateral hearing loss 
and tinnitus in light of the VA examination 
and any additional evidence received since 
the November 2009 supplemental statement of 
the case (SSOC).  If the claim is not granted 
to the Veteran's satisfaction, send him and 
his representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


